Citation Nr: 1614545	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  14-03 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In February 2014, a Decision Review Officer (DRO) hearing was held on the TDIU issue.  

In July 2015, the RO furnished a supplemental statement of the case which added the issue of entitlement to a compensable rating for hearing loss to the appeal.  See Percy v. Shinseki, 23 Vet. App. (2009) (by treating an issue as part of an appeal, VA waived any objections to the adequacy of the appeal with respect to that issue).

In December 2015, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  In February 2016, the Veteran and his representative were sent a transcript of the hearing as requested.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At the December 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to a compensable rating for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the claim of entitlement to a compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2014, the RO continued a noncompensable rating for bilateral hearing loss.  As noted above, this issue was added to the Veteran's appeal in the July 2015 supplemental statement of the case.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

At the December 2015 hearing, the Veteran indicated that he wanted to withdraw his appeal for a compensable rating for bilateral hearing loss.  As the Veteran has withdrawn this issue, there remain no allegations of error of fact or law for appellate consideration as concerns that issue.  Accordingly, the Board does not have jurisdiction over that issue and it is dismissed.  


ORDER

The claim of entitlement to a compensable rating for bilateral hearing loss is dismissed.  


REMAND

In March 2013, the RO denied entitlement to a TDIU.  The Veteran disagreed with the decision and perfected this appeal.  

The Veteran is currently service-connected for PTSD (70 percent); type 2 diabetes (20 percent); left lower extremity diabetic neuropathy (20 percent); right lower extremity diabetic neuropathy (20 percent); tinnitus (10 percent); and bilateral hearing loss (noncompensable).  The Veteran meets the schedular requirements for an award of TDIU.  See 38 C.F.R. § 4.16(a) (2015).  

At the hearing, the Veteran testified that he worked as a police officer but retired in 1986 due to mental health concerns.  Thereafter, he worked at the post office but left in 2000 for the same reasons.  He reported that he had not had any gainful employment since he left the post office.  

The record contains various VA examinations and opinions addressing the impact of the Veteran's service-connected disabilities on employment.  The record, however, also contains inconsistent information regarding his employment history.  For example, a February 2005 record from the Veteran's private cardiologist notes that he recently secured a new job cleaning horse blankets and works long hours.  A May 2006 record from the same physician notes the Veteran was a retired policeman, but now helps to manage a horse farm.  A December 2009 VA primary care consult notes the Veteran has a business related to cleaning horse blankets.  An April 2011 statement from a private cardiologist notes the Veteran runs a business, which covers a three state area and his days are very busy.  On VA PTSD examination in May 2011, the Veteran reported that he works at a family business involving horse blankets and stated that he attempts to be as helpful in this business as he possibly can.  A June 2011 Vet Center summary notes he is self-employed and has his own business.  

In his March 2013 notice of disagreement, the Veteran argued that he has not been able to sustain gainful employment for many years and instead, has marginal employment involving cleaning blankets for a minimal number of hours each week.  

In his February 2014 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he reported he last worked full-time in 1986 and last worked part-time in 2001.  Information from the Postal Service, received in June 2015, shows employment ending in August 2000.

On review, additional information is needed concerning any employment since August 2000.  The Veteran should be offered an opportunity to provide documentation as to the number of hours worked and whether he is working in a protected environment, such as a family business.  

Updated Vet Center and VA Medical Center records should also be obtained.  See 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide additional information regarding any employment since August 2000.  Specifically, the Veteran should be asked to provide documentation (e.g., pay stubs, statement from supervisor, etc.) regarding the number of hours worked, job duties, etc., and whether he is working in a protected environment, such as a family business.  

2.  Request records from the Norwich Vet Center for the period from January 2012 to the present.

3.  Request records from the VA Medical Center in West Haven, Connecticut for the period from July 2015 to the present.  

4.  Upon completion of the above-requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


